    Case 5:19-cv-00462-DEP Document 17 Filed 05/08/20 Page 1 of 19




               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF NEW YORK


HEATHER K.,

                           Plaintiff,                        Civil Action No.
                                                             5:19-CV-0462 (DEP)
             v.

ANDREW M. SAUL, Commissioner of Social
Security, 1

                           Defendant.


APPEARANCES:                                   OF COUNSEL:

FOR PLAINTIFF

LEGAL AID SOCIETY OF MID-NEW                   ELIZABETH V. KRUPAR, ESQ.
YORK, INC.
Syracuse Office
221 South Warren Street, Suite 310
Syracuse, NY 13202




1      Plaintiff=s complaint named Nancy A. Berryhill, in her capacity as the Acting
Commissioner of Social Security, as the defendant. On June 4, 2019, Andrew Saul
took office as Social Security Commissioner. He has therefore been substituted as the
named defendant in this matter pursuant to Rule 25(d)(1) of the Federal Rules of Civil
Procedure, and no further action is required in order to effectuate this change. See 42
U.S.C. ' 405(g).
    Case 5:19-cv-00462-DEP Document 17 Filed 05/08/20 Page 2 of 19




FOR DEFENDANT

HON. GRANT C. JAQUITH                          KEVIN PARRINGTON, ESQ.
United States Attorney                         Special Assistant U.S. Attorney
P.O. Box 7198
100 S. Clinton Street
Syracuse, NY 13261-7198

DAVID E. PEEBLES
U.S. MAGISTRATE JUDGE

                                      ORDER

       Currently pending before the court in this action, in which plaintiff

seeks judicial review of an adverse administrative determination by the

Commissioner of Social Security, pursuant to 42 U.S.C. §§ 405(g) and

1383(c)(3), are cross-motions for judgment on the pleadings. 2 Oral

argument was heard in connection with those motions on April 29, 2020,

during a telephone conference conducted on the record. At the close of

argument I issued a bench decision in which, after applying the requisite

deferential review standard, I found that the Commissioner=s determination

resulted from the application of proper legal principles and is supported by

substantial evidence, providing further detail regarding my reasoning and



2       This matter, which is before me on consent of the parties pursuant to 28 U.S.C.
' 636(c), has been treated in accordance with the procedures set forth in General
Order No. 18. Under that General Order once issue has been joined, an action such as
this is considered procedurally, as if cross-motions for judgment on the pleadings had
been filed pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.

                                           2
  Case 5:19-cv-00462-DEP Document 17 Filed 05/08/20 Page 3 of 19




addressing the specific issues raised by the plaintiff in this appeal.

      After due deliberation, and based upon the court=s oral bench

decision, which has been transcribed, is attached to this order, and is

incorporated herein by reference, it is hereby

      ORDERED, as follows:

      1)    Defendant=s motion for judgment on the pleadings is

GRANTED.

      2)    The Commissioner=s determination that the plaintiff was not

disabled at the relevant times, and thus is not entitled to benefits under the

Social Security Act, is AFFIRMED.

      3)    The clerk is respectfully directed to enter judgment, based

upon this determination, DISMISSING plaintiff=s complaint in its entirety.




Dated:      May 8, 2020
            Syracuse, NY




                                       3
Case 5:19-cv-00462-DEP Document 17 Filed 05/08/20 Page 4 of 19



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
HEATHER K.,
                                   Plaintiff,

-v-                                    5:19-CV-462

ANDREW M. SAUL, COMMISSIONER OF
SOCIAL SECURITY,

                                   Defendant.
------------------------------------------------------x


                  TRANSCRIPT OF PROCEEDINGS
            BEFORE THE HONORABLE DAVID E. PEEBLES
                        April 29, 2020
        100 South Clinton Street, Syracuse, New York



For the Plaintiff:
(Appearance by telephone)

      LEGAL AID SOCIETY OF MID-NEW YORK, INC.
      211 South Warren Street
      Suite 310
      Syracuse, New York 13202
      BY: ELIZABETH V. KRUPER, ESQ.

For the Defendant:
(Appearance by telephone)

      SOCIAL SECURITY ADMINISTRATION
      J.F.K. Federal Building, Room 625
      15 New Sudbury Street
      Boston, Massachusetts 02203
      BY: LUIS PERE, ESQ.




      Hannah F. Cavanaugh, RPR, CRR, CSR, NYACR, NYRCR
            Official United States Court Reporter
                   100 South Clinton Street
                Syracuse, New York 13261-7367
                        (315) 234-8545
     Case 5:19-cv-00462-DEP Document 17 Filed 05/08/20 Page 5 of 19

                          HEATHER K. v. SOCIAL SECURITY                           2


 1                 (The Court and counsel present by telephone.           Time

 2    noted:    11:29 a.m.)

 3                 THE COURT:   Plaintiff has commenced a proceeding

 4    under 42, United States Code, Sections 405(g) and 1383(c)(3) to

 5    challenge a determination by the Commissioner of Social Security

 6    finding that plaintiff was not disabled at the relevant times

 7    and therefore ineligible for the benefits for which she applied.

 8                 The background of this matter is as follows:

 9    Plaintiff was born in January of 1977.         She is currently

10    43 years of age.     She was 38 years old at the alleged onset date

11    of her disability of January 1, 2015, and 39 years old at the

12    time she applied for benefits in February of 2016.              Plaintiff

13    lives in Oneida in an apartment by herself.          She has children

14    outside the home who, in May of 2016, were ages 17, 19, and 22.

15    She is currently separated from her husband.          The apartment in

16    which she lives is a second floor apartment requiring her to

17    climb stairs.

18                 Plaintiff stands 5'8" in height and weighs somewhere

19    approximately between 130 and 136 pounds.         She is right-handed.

20    Plaintiff has a driver's license but no car.          She has a 9th

21    grade education and a GED.       While in school, she was in regular

22    classes.

23                 Plaintiff stopped working in September of 2015

24    according to page 180 of the Administrative Transcript.             It

25    appears that may have been a temporary job.          She claims at page


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 5:19-cv-00462-DEP Document 17 Filed 05/08/20 Page 6 of 19

                          HEATHER K. v. SOCIAL SECURITY                           3


 1    181 that she has been unable to work since February 2, 2016.

 2    Her past work includes working for T-Mobile, a communications

 3    company; working in a Fastrac convenience store in 2010; various

 4    food preparation positions; and a fieldworker in September 2014.

 5    Plaintiff testified that she has made no effort to find work

 6    since she moved to New York from Texas in or about 2014.           That

 7    is found at page 59 of the Administrative Transcript.

 8                 Medically, plaintiff has an extensive record of

 9    medical treatment, both for physical and for mental impairments.

10    She suffered a motor vehicle accident in December of 2005 and

11    suffered a right foot injury, specifically a calcaneus fracture,

12    as well as a left leg laceration.        She has had multiple

13    surgeries, her first occurred in January of 2006 by Dr. Daniel

14    Di Christina and it was an open reduction/internal fixation of

15    the right calcaneus area.       She has had many other surgeries

16    since that time, including in 2007 and 2008.

17                 The plaintiff also has cervical spinal issues,

18    specifically including at C5 and C6 level.         She underwent a

19    cervical discectomy with fusion at that level in December of

20    2016.   There were magnetic resonance imaging testing performed

21    in June of 2016, at page 2239 and 2240 of the Administrative

22    Transcript, and again in June of 2017, reflected at 2250 of the

23    Administrative Transcript.       The cervical issues have been

24    addressed by Dr. Rudolph Buckley.        As I indicated before, the

25    foot issues have been addressed by Dr. Di Christina.            Plaintiff


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 5:19-cv-00462-DEP Document 17 Filed 05/08/20 Page 7 of 19

                          HEATHER K. v. SOCIAL SECURITY                           4


 1    also suffers from COPD and arthritis.

 2                 Mentally, plaintiff suffers from depression, anxiety,

 3    posttraumatic stress disorder, bipolar disorder, and a

 4    borderline personality disorder.        She was hospitalized in

 5    Missouri in 2010 for, among other things, cutting herself and

 6    Oswego in 2006 twice.      She receives counseling through the

 7    Family Counseling Services of Cortland County.

 8                 Plaintiff has a fairly significant list of activities

 9    daily living.     She testified that she does not cook, but that

10    she does microwave and struggles with that to some degree.            She

11    can clean.    Plaintiff does not shop, a friend shops for her.

12    She does not do laundry.      She does shower and dress and groom

13    herself.    She listens to the radio.      There was a conflict

14    concerning laundry at one point.        I think at page 56 she may

15    have testified that she did and another time, she -- with

16    struggle and another time, she indicated she did not.            She has

17    some friends.     She watches television and she reads.

18                 In terms of medication, at various times she has been

19    prescribed Trazodone, Seroquel, Vindoline, Lamictal, Gabapentin,

20    a nebulizer, and an inhaler.       She also takes Aleve.        She

21    testified at the hearing at page 60 that she is currently not

22    taking prescription pain medications.

23                 She, for three years apparently, smoked synthetic

24    marijuana, but stopped in July of 2015.         That's indicated at

25    page 253 and 1140 of the Administrative Transcript.             Plaintiff


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 5:19-cv-00462-DEP Document 17 Filed 05/08/20 Page 8 of 19

                          HEATHER K. v. SOCIAL SECURITY                       5


 1    has smoked -- at one point, at 550, she stated 20 cigarettes per

 2    day for the past 20 years; and at page 55, she stated one half

 3    pack of cigarettes each day; at page 505, she stated one pack

 4    per day.

 5                 Procedurally, plaintiff applied for Title XVI

 6    Supplemental Security Income benefits on February 3, 2016,

 7    alleging an onset date of January 1, 2015.         In her field report,

 8    she listed several impairments that she claims preclude her

 9    ability to perform work functions, including PTSD, COPD,

10    emphysema, depression, anxiety, arthritis, borderline

11    personality disorder, degenerative disc disease, neck and spine

12    issues, right arm pain, bipolar disorder, depressive disorder,

13    foot issues, back issues, tenosynovitis of wrists, right foot

14    and ankle conditions, arthritis in the back, arthritis in the

15    right foot, bilateral tendonitis in the hands.          When asked at

16    the hearing what precluded her from work, she indicated neck

17    issues, anxiety, right foot issue, back issues, right arm issue,

18    thumbs issue, wrist tendonitis, PTSD, bipolar disorder,

19    depression, COPD, and emphysema.        That's at pages 47 and 48 of

20    the Administrative Transcript.

21                 A hearing was conducted on April 15, 2018, by

22    Administrative Law Judge Bruce Fein to address plaintiff's

23    application.     ALJ Fein issued an unfavorable decision on

24    July 19, 2018.     That became a final determination of the agency

25    on March 4, 2019, when the Social Security Administration


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 5:19-cv-00462-DEP Document 17 Filed 05/08/20 Page 9 of 19

                          HEATHER K. v. SOCIAL SECURITY                         6


 1    Appeals Council denied plaintiff's application for review.            This

 2    action was commenced on April 19, 2019, and is timely.

 3                 In the Administrative Law Judge's decision, which I

 4    found to be extremely comprehensive, ALJ Fein applied the

 5    familiar five-step test for determining disability.             At step

 6    one, he concluded that plaintiff had not engaged in substantial

 7    gainful activity since the date of her application on

 8    February 3, 2016.

 9                 At step two, ALJ Fein found that plaintiff suffers

10    from several impairments that impose more than minimal

11    limitation on her ability to perform work-related functions,

12    including bipolar disorder, PTSD, borderline personality

13    disorder, status post talocalcaneal fusion of right foot, status

14    post C5-6 anterior cervical discectomy with fusion, depressive

15    disorder, and anxiety disorder.

16                 At step three, ALJ Fein concluded that plaintiff's

17    conditions do not meet or medically equal any of the listed

18    presumptively disabling conditions set forth in the

19    Commissioner's regulations, specifically considering listings

20    1.02, 1.03, 1.04, 12.04, 12.06, 12.08, and 12.15.

21                 The Administrative Law Judge next determined

22    plaintiff's residual functional capacity, or RFC, to include the

23    ability to lift and carry 10 pounds frequently and 20 pounds

24    occasionally, sit for six hours in an eight-hour workday with

25    normal breaks, stand and walk for two hours in an eight-hour day


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 5:19-cv-00462-DEP Document 17 Filed 05/08/20 Page 10 of 19

                           HEATHER K. v. SOCIAL SECURITY                       7


 1     with normal breaks.     He went on to conclude that she suffers

 2     from additional physical and mental limitations -- I should say

 3     limitations based on, quote, physical and mental impairments,

 4     which we'll come back to further on in this opinion.

 5                 At step four, applying that residual functional

 6     capacity, ALJ Fein concluded that plaintiff did not have any

 7     significant past relevant work to consider and proceeded to step

 8     five where he applied the Medical-Vocational Guidelines set

 9     forth in the Commissioner's regulations, the so-called grids.

10     And based on Grid Rule 201.27, which is a grid rule that applies

11     to sedentary work, the ALJ concluded that plaintiff was not

12     disabled at the relevant time.

13                 As you know, my task is limited, the standard of

14     review which the Court must apply is extremely deferential.           The

15     Court must determine whether correct legal principles were

16     applied and the resulting determination is supported by

17     substantial evidence.     Substantial evidence is defined to mean

18     such relevant evidence as a reasonable person would find

19     adequate to support a conclusion.       The Second Circuit Court of

20     Appeals in Brault v. Social Security Administration

21     Commissioner, reported 683 F.3d 443, a decision issued in 2012,

22     noted that this is an extremely stringent standard, it is more

23     exacting than the clearly erroneous standard.         The Court, in

24     passing, also noted in Brault that the substantial evidence

25     standard means once an ALJ finds a fact, it can be rejected only


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 5:19-cv-00462-DEP Document 17 Filed 05/08/20 Page 11 of 19

                           HEATHER K. v. SOCIAL SECURITY                           8


 1     if a reasonable factfinder would have to conclude otherwise.

 2                 In this case, plaintiff raises four basic

 3     contentions.    She alleges error at step two for the ALJ's

 4     failure to consider COPD as severe; she challenges the ALJ's

 5     evaluation of the medical opinions in the record, and

 6     specifically including Dr. Cole's opinion regarding irritants

 7     and the opinions regarding plaintiff's mental limitations; she

 8     challenges the ALJ's analysis of plaintiff's subjective

 9     complaints, what we used to call the credibility two-step

10     analysis; and lastly, she contends at step five that the

11     Commissioner improperly resorted to the Medical-Vocational

12     Guidelines rather than eliciting testimony and opinion evidence

13     from a vocational expert.      As you know, the burden of proof in

14     this case rests with the claimant through step four.            It is the

15     claimant's burden to establish, among other things, her

16     impairments and the resulting limitations on the ability to

17     perform work functions.

18                 Addressing the first argument, the governing

19     regulations provide that an impairment, or combination of

20     impairments, is not severe if it does not significantly limit a

21     claimant's physical or mental ability to do basic work

22     activities, 20 CFR Section 404.1521(a), and there's a

23     corresponding regulation in the 416 series governing SSI

24     applications.    It is true that the second step requirement is de

25     minimis and intended only to screen out the truly weakest of


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 5:19-cv-00462-DEP Document 17 Filed 05/08/20 Page 12 of 19

                           HEATHER K. v. SOCIAL SECURITY                    9


 1     impairments, Dixon v. Shalala, 54 F.3d 1019, a Second Circuit

 2     case from 1995.     Importantly, however, the mere presence of a

 3     diagnosed disease or impairment does not in and of itself prove

 4     the limitation on ability to perform work-related functions.

 5                 I agree with the Commissioner's argument that any

 6     error at step two is likely harmless because the ALJ did proceed

 7     to the third step in the sequential analysis based on the

 8     finding of other impairments, and at page 27 did, again, come

 9     back and consider the potential effects of COPD on the ability

10     to perform work functions, but I further find that there's no

11     error at step two.     The ALJ explained his rejection of COPD as

12     severe at both pages 17 and page 27 of the Administrative

13     Transcript.    The records of plaintiff's treatment concerning

14     COPD show, at times, only a mild case and, at other times, show

15     that she is symptom free or asymptomatic, including at pages

16     443, 448, 1283, 1288, 1278, and 1581 of the Administrative

17     Transcript.

18                 I recognize that Dr. Cole says that the plaintiff,

19     quote, should avoid irritants, but it is also noteworthy that

20     plaintiff is a longstanding smoker.        In any event, I find no

21     error and I find that the rejection of COPD as severe is

22     appropriately stated and defended by the Commissioner.

23                 In terms of weighing the medical opinions, for a

24     similar reason I find that Dr. Cole's opinion concerning

25     irritants was not adopted.      It is for the Administrative Law


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 5:19-cv-00462-DEP Document 17 Filed 05/08/20 Page 13 of 19

                           HEATHER K. v. SOCIAL SECURITY                       10


 1     Judge to weigh medical opinion and evidence under Veino.         I find

 2     that the Commissioner's decision concerning the irritant issue

 3     is well explained and supported by substantial evidence as

 4     indicated.    I'm not sure I agree with the Commissioner that if

 5     there was a limitation on the exposure to irritants it would not

 6     effect the analysis at step five.       SSR 85-15 speaks to irritants

 7     and environmental restrictions and indicates that where an

 8     environmental restriction falls between very little and

 9     excessive, resolution of the issue will generally require

10     consultation of occupational reference materials or the services

11     of a vocational expert.      Again, I find no error in the failure

12     to include any limitation concerning exposure to irritants in

13     the residual functional capacity finding.

14                  Turning to the issue of mental impairments, with the

15     specific issue of the ability to deal with supervisors and

16     coworkers, there are several opinions that address that in the

17     record.    Dr. Pzetzo -- I won't venture to try to pronounce that

18     name -- he is a non-examining consultant.         He found a moderate

19     limitation in that area at pages 78 and 73.         The opinion was

20     given some weight by the Administrative Law Judge.          Dr. Santoro,

21     an examining consultant, found a moderate difficulty in relating

22     to others at page 502.      The plaintiff's therapist, Chrystal

23     Fox-McCormick, found a marked limitation in this area at page

24     681.   That, however, was rejected for two reasons:         Number one,

25     under the regulations that were in place at the time,


                 HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                           Official U.S. Court Reporter
     Case 5:19-cv-00462-DEP Document 17 Filed 05/08/20 Page 14 of 19

                           HEATHER K. v. SOCIAL SECURITY                    11


 1     plaintiff's claim was adjudicated, she was not an acceptable

 2     medical source and she had limited treatment at the time this

 3     opinion was rendered since she had only begun treating plaintiff

 4     in December of 2016.     What the ALJ noted was that another

 5     non-examining physician, Dr. De Paz-Ortiz, found no significant

 6     limitation in this area at page 737.        That opinion was given the

 7     most weight at page 27 of the Administrative Transcript.

 8                 Again, under Veino, it was for the Administrative Law

 9     Judge to weigh these countering opinions and it would be

10     improper for the Court to reweigh them.        I note that there is no

11     opinion from an acceptable treating source to the contrary of

12     Dr. De Paz-Ortiz's opinion and that might change the analysis.

13     I also note that at page 200 of the Administrative Transcript,

14     on April 4, 2016, the plaintiff stated she has no difficulty in

15     getting along with bosses, police, landlords or other people

16     with authority and has never lost a job because of problems

17     getting along with people.      So I find no error in the weighing

18     of the opinions, it was for the Administrative Law Judge to

19     weigh them and to explain how each was evaluated, and that

20     explanation was made.

21                 The credibility analysis, I'll call it the weighing

22     of plaintiff's subjective complaints, is governed by SSR 16-3p.

23     The Administrative Law Judge did not merely state without

24     explanation why he found plaintiff's claims not to be fully

25     credible.    There was some extensive discussion between pages 20


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 5:19-cv-00462-DEP Document 17 Filed 05/08/20 Page 15 of 19

                           HEATHER K. v. SOCIAL SECURITY                          12


 1     and 29 of the Administrative Transcript.        He concluded that they

 2     were not fully credible at page 26, but the opinion, of course,

 3     must be read as a whole.      Plaintiff's physical conditions and

 4     claims were evaluated at page 20 to 25 and some of the factors

 5     deemed appropriate and appropriately considered by the

 6     Administrative Law Judge included the fact that she was not

 7     taking any prescription pain medications and her treatment had

 8     been fairly conservative after the surgeries and relatively

 9     benign findings are reflected in the medical records.

10                 The mental condition and claims were evaluated at

11     pages 25 and 26.     Once again, the Administrative Law Judge

12     considered those claims, but against the inconsistent treatment

13     that plaintiff was receiving and the attendance issues, which

14     are reflected in the records, it is for the Administrative Law

15     Judge to weigh plaintiff's subjective claims and his

16     determination is entitled to considerable deference.            When the

17     record is considered as a whole, I find no error in the

18     evaluation of plaintiff's subjective complaints.

19                 The last issue is one that I found intriguing and a

20     somewhat close case.     The Commissioner, of course, bears the

21     burden at step five.     When the Administrative Law Judge noted

22     that although some of the exertional limitations would support a

23     finding of light work, because of plaintiff's inability to walk

24     and stand the required amount of time under light work, he

25     considered the Medical-Vocational Guidelines relating to


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 5:19-cv-00462-DEP Document 17 Filed 05/08/20 Page 16 of 19

                           HEATHER K. v. SOCIAL SECURITY                           13


 1     sedentary work.     He concluded that the grids could be relied on

 2     and that Grid Rule 201.27 would direct a finding of no

 3     disability.

 4                 A case where there are both exertional and

 5     nonexertional limitations is controlled at step five by SSR

 6     83-14.   In this case, the Administrative Law Judge did consider

 7     that grid rule.     He found that the climbing limitation would

 8     have no significant effect on the ability to perform work

 9     functions and he turned to SSR 85-15 for guidance.          He also

10     found that the ability to frequently balance, stoop, kneel,

11     crouch, and crawl would have no significant impact on the job

12     base under SSR 96-9p, and that is supported by SSR 85-15.

13                 I know that one of my former colleagues, Magistrate

14     Judge Andrew Peck, in Prince was critical -- Prince v. Colvin,

15     2015 WL 1408411, was critical of resort to SSR 85-15 when there

16     were both exertional and non-exertional limitations, but I think

17     that it can inform and provide guidance as to what impact

18     certain limitations would have on the erosion of the job base on

19     which the grids are predicated.

20                 Mentally, the Administrative Law Judge concluded that

21     plaintiff is capable of performing simple routine and repetitive

22     tasks, performing low stress work, which is defined as requiring

23     only occasional decisionmaking, occasional changes in the work

24     setting, and occasional judgment, and occasionally interacting

25     with the public.     That does not erode the job base.          SSR 85-15


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 5:19-cv-00462-DEP Document 17 Filed 05/08/20 Page 17 of 19

                           HEATHER K. v. SOCIAL SECURITY                        14


 1     provides that, quote, the basic mental demands of competitive,

 2     remunerative, unskilled work include the abilities (on a

 3     sustained basis) to understand, carry out, and remember simple

 4     instructions; to respond appropriately to supervision,

 5     coworkers, and usual work situations; and to deal with changes

 6     in a routine work setting.      A substantial loss of the ability to

 7     meet any of these basic work activities would severely limit the

 8     potential job base.

 9                 As the Administrative Law Judge found, the RFC

10     indicates that the plaintiff does retain the ability to meet the

11     basic requirements of work under SSR 85-15, so I find that the

12     Commissioner's decision at step five was appropriate and that

13     the Commissioner carried its burden at step five to show that

14     plaintiff is not disabled based on the application of the

15     Medical-Vocational Guidelines.

16                 So in conclusion, I find no error and that the

17     determination is supported by substantial evidence.             I will

18     grant judgment on the pleadings to the defendant and direct

19     dismissal of the plaintiff's complaint.

20                 Again, thank you both for excellent presentations.           I

21     hope you stay safe in this interesting environment.

22                 MR. PERE:    Thank you very much, your Honor.

23                 MS. KRUPER:    Thank you, your Honor.      Everybody, stay

24     safe.

25                 THE COURTROOM DEPUTY:      Thank you.


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 5:19-cv-00462-DEP Document 17 Filed 05/08/20 Page 18 of 19

                                                                       15


 1                 THE COURT:    Thank you.

 2                 (Time noted:    11:57 a.m.)

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 5:19-cv-00462-DEP Document 17 Filed 05/08/20 Page 19 of 19

                                                                        16


 1

 2                        CERTIFICATE OF OFFICIAL REPORTER

 3

 4

 5                    I, HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR,

 6     NYRCR, Official U.S. Court Reporter, in and for the United

 7     States District Court for the Northern District of New York, DO

 8     HEREBY CERTIFY that pursuant to Section 753, Title 28, United

 9     States Code, that the foregoing is a true and correct transcript

10     of the stenographically reported proceedings held in the

11     above-entitled matter and that the transcript page format is in

12     conformance with the regulations of the Judicial Conference of

13     the United States.

14

15                     Dated this 7th day of May, 2020.

16

17                     X________________________________________________

18                      HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR

19                      Official U.S. Court Reporter

20

21

22

23

24

25


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
